1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KORY T. O’BRIEN,                               )   Case No.: 1:18-cv-00741-LJO-SAB (PC)
                                                    )
12                   Plaintiff,                     )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATIONS, AND SETTING ASIDE
                                                        ENTRY OF DEFAULT
14                                                  )
     K. E. SAID,
                                                    )   [ECF Nos. 34, 35, 37]
15                   Defendant.                     )
                                                    )
16                                                  )

17          Plaintiff Kory T. O’Brien is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19              On October 8, 2019, the Magistrate Judge issued Findings and Recommendations

20   recommending to grant Defendant’s motion to set aside the entry of default entered on August 19, 2019.

21   (ECF No. 37.) The Findings and Recommendations were served on the parties and contained notice

22   that objections were due within twenty-one days. No objections were filed and the time to do so has

23   expired.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

26   Recommendations to be supported by the record and by proper analysis.
27   ///

28   ///

                                                        1
1
2         Accordingly, it is HEREBY ORDERED that:

3         1.    The Findings and Recommendations issued on October 8, 2019 (ECF No. 37) are adopted

4               in full;

5         2.    Defendant’s motion to set aside the entry of default entered on August 19, 2019 is

6               granted;

7         3.    Plaintiff’s motion for default judgment (ECF No. 34) is denied as rendered moot; and

8         4.    Within twenty (20) days from the date of service of this order, Defendant shall file a

9               response to the first amended complaint.

10
11   IT IS SO ORDERED.

12     Dated:   November 13, 2019                      /s/ Lawrence J. O’Neill _____
13                                           UNITED STATES CHIEF DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
